PER CURIAM.
The appellant filed a rule 3.850 postcon-viction motion containing four claims which the trial court denied. We affirm the order denying relief and note that claim four involves a challenge pursuant to Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011). The Florida Supreme Court has since held that section 893.13, Florida Statutes, is not unconstitutional. See State v. Adkins, 96 So.3d 412 (Fla.2012). We therefore affirm.
AFFIRMED.
MARSTILLER, RAY and SWANSON, JJ., concur.